Title: To Thomas Jefferson from Frederick Winslow Hatch, 3 June 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirCharlottse
June 3rd 1824—I am call’d by a deep sense of duty to pay a last visit to an aged & declining Parent: & my motive in obtruding the circumstance upon your attention is, that it may serve as my apology for a Weeks absence from my School previous to the Vacation which will take place on the 19th of this Month & continue till the 19th of July.—Mr Hurd will attend to the duties of the establishment during that week, & I shall be in place before the new session.—Mr Hurd  proposes  to attend to a class in Arithmetic & Mathematics during the Vacation if one can be had. The compensation which he proposes is in the proportion of the current charge for tuition, which you will recollect is 10$ in each Scholar per annum less than you paid last year.—Should you be dispos’d to send either of your Grandsons, or all of them, I will pledge myself for the fidelity of his care.—During the present session, James has finish’d the reading of G Minora—about six books of the Iliad, & has been taught to apply the rules of Prosody.—Benjn & Lewis have read 11 Orations of Cicero—will have pass’d twice thro’ the Greek Grammar & be prepar’d by exercises in the Greek of the Testament to begin Aesop early in the next session. They have also been instructed in  Prosody with James—The conduct of these boys during the Term has been uniformly polite & attentive & justly entitled to our commendation. Their habits of application, I flatter myself have improv’d, & their time we hope has not been unprofitably spent.—Benjn & Lewis are now reading Sallust.—Hoping to be able to call on you before I set out on my journey (the 12th) & wishing you the highest degree of prosperity & happiness you could desire for yourself, I remain Dear SirVery respectyF W Hatch.—